Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, NW Washington, DC 20004 Tel:202.739.3000 Fax:202.739.3001 www.morganlewis.com May 21, 2012 ETF Series Solutions 615 East Michigan Street Milwaukee, Wisconsin 53202 Re: Opinion of Counsel Regarding Pre-Effective Amendment No. 1 to the Registration Statement Filed on Form N-1A Under the Securities Act of 1933 (File No. 333-179562) Ladies and Gentlemen: We have acted as counsel to ETF Series Solutions, a Delaware statutory trust (the “Trust”), in connection with the above-referenced registration statement on Form N-1A (the “Registration Statement”) which relates to the Trust’s shares of beneficial interest, with no par value per share (collectively, the “Shares”), of the Trust’s AlphaClone Alternative Alpha ETF, The Zacks Sustainable Dividend ETF, and The Zacks MLP ETF (the “Funds”).This opinion is being delivered to you in connection with the Trust’s filing of Pre-Effective Amendment No. 1 to the Registration Statement (the “Amendment”) to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended (the “1933 Act”).With your permission, all assumptions and statements of reliance herein have been made without any independent investigation or verification on our part except to the extent otherwise expressly stated, and we express no opinion with respect to the subject matter or accuracy of such assumptions or items relied upon. In connection with this opinion, we have reviewed, among other things, copies of the following documents: (a)a certificate of the State of Delaware as to the existence and good standing of the Trust; (b) copies of the Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) and Bylaws; (c) a certificate executed by Jeanine M. Bajczyk, Secretary of the Trust, certifying, and attaching copies of, the Declaration of Trust and Bylaws, and certain resolutions adopted by the Board of Trustees of the Trust authorizing the issuance of the Shares of the Funds; and (d)a printer’s proof of the Amendment. In our capacity as counsel to the Trust, we have examined the originals or certified, conformed or reproduced copies of all records, agreements, instruments and documents as we have deemed relevant or necessary as the basis for the opinion hereinafter expressed. In all such examinations, we have assumed the legal capacity of all natural persons executing documents, the genuineness of all signatures, the authenticity of all original or certified copies, and the conformity to original or certified copies of all copies submitted to us as conformed or reproduced copies. As to various questions of fact relevant to such opinion, we have relied upon, and assume the accuracy of, certificates and oral or written statements of public officials and officers or representatives of the Trust. We have assumed that the Amendment, as filed with the U.S. Securities and Exchange Commission, will be in substantially the form of the printer’s proof referred to in paragraph (d) above. Based upon, and subject to, the limitations set forth herein, we are of the opinion that the Shares, when issued and sold in accordance with the Declaration of Trust and By-Laws, and for the consideration described in the Registration Statement, will be legally issued, fully paid and non-assessable under the laws of the State of Delaware. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement. In giving this consent, we do not concede that we are in the category of persons whose consent is required under Section 7 of the 1933 Act. Very truly yours, /s/ Morgan, Lewis & Bockius LLP
